 

Exhibit 10.1

 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”). SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE
COMPANY. HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

AMENDED AND RESTATED

PROMISSORY NOTE

 

US$4,000,000 Issue Date: January 9, 2017

 

FOR VALUE RECEIVED, the undersigned, BioLife Solutions, Inc., a Delaware
corporation (“Borrower”) promises to pay to the order of WAVI Holding AG, a
corporation organized under the laws of Switzerland (the “Lender”) at its office
at Paradiesstrasse 25, CH-8645, Jona, Switzerland, in lawful money of the United
States, or at such other address as the holder hereof may from time to time
designate in writing, the principal amount of all loans made by the Lender to
the Borrower under the terms of this Note (each an “Advance” and collectively
the “Advances”). The aggregate principal amount of all Advances outstanding
hereunder shall not exceed FOUR MILLION AND 00/100 UNITED STATES DOLLARS
(US$4,000,000), and no Advance shall be made after June 1, 2017. This Note
amends and restates the Promissory Note issued to the Lender on May 12, 2016
(the “Former Note”). Upon issuance of this Note, the Former Note shall be
canceled in its entirety and the Lender shall have no further rights with
respect to the Former Note. The Borrower and Lender acknowledge and agree that
the terms of that certain commitment letter, dated May 12, 2016, between the
parties (the “Commitment Letter”) remain in effect and the Lender represents,
warrants and covenants that the representations included in the Commitment
Letter remain true and correct as of the date hereof.

 

This Note matures on June 1, 2022 (the “Maturity Date”), and any unpaid
outstanding principal amount and interest of this Note on the Maturity Date
shall be repaid in full by the Maturity Date.

 

This Note is unsecured.

 

Interest on the unpaid principal balance of this Note has accrued and will
continue to accrue in accordance with Schedule A hereto at a per annum rate
equal to ten percent (10%) calculated on the basis of a year consisting of
twelve months of thirty days each. No provision of this Note shall require the
payment or permit the collection of interest in excess of the rate permitted by
applicable law.

 

Payments of principal and interest on this Note shall be made on such dates and
in such amounts in accordance with Schedule A attached hereto.

 

Principal, interest and fees owed under this Note are payable in lawful money of
the United States of America in immediately available funds.

 

Any payments made by the Borrower under this Note that exceed the payments due
in accordance with Schedule A hereto shall be applied initially against accrued
interest and thereafter in reduction of principal. The principal amount hereof,
together with accrued, unpaid interest hereon, may be prepaid at any time and
from time to time without premium or penalty.

 



 

 

 

Any officer of the Borrower who has been disclosed to the Lender in writing as
an authorized officer for such purposes (an “Authorized Person”) may request an
Advance on any day other than a Saturday, Sunday or other day when commercial
banks located in the State of Washington are not open for commercial banking
business (each such day, a “Business Day”). Such request shall be made in
writing delivered to the Lender by not later than 9:00 a.m. on the day two
Business Days prior to the requested Advance.

 

The Borrower hereby authorizes the Lender to rely upon the written instructions
of any person identifying himself or herself as an Authorized Person and upon
any signature which the Lender believes to be genuine, and the Borrower shall be
bound thereby in the same manner as if such person were authorized or such
signature were genuine.

 

It is expressly understood that the Lender is under no obligation to make any
Advance to the Borrower under this Note (whether by reason of any provision
hereof or otherwise) (i) if an Event of Default, as hereinafter defined, has
occurred and is continuing, or (ii) if such Advance or any part thereof would
cause the aggregate amount of all Advances made hereunder to exceed $4,000,000.

 

The Borrower covenants and agrees that any and all payments under this shall be
made without deduction or withholding for any taxes other than income or
franchise taxes imposed on the Lender in any jurisdiction (“Subject Taxes”),
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Subject Tax from any such payment, then the
Borrower shall be entitled to make such deduction or withholding. If the
Borrower is entitled to an exemption from or reduction of any Subject Tax with
respect to payments made under this Note, the Lender agrees, by its acceptance
of this Note, that it shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding and such
other documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not the Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, the Lender further agrees, by its
acceptance of this Note, that it shall, to the extent it is legally entitled to
do so, deliver to the Borrower on or prior to the date which is 10 days after
the date of this Note (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

  

(1) if the Lender is claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under this
Note, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Note, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) if the Lender is claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate to
the effect that the Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4) to the extent the Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable.

 

The Lender further agrees, by its acceptance of this Note, that it shall, to the
extent it is legally entitled to do so, deliver to the Borrower on or prior to
the date which is 10 days after the date of this Note (and from time to time
thereafter upon the reasonable request of the Borrower), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 



 

 

 

If a payment made to the Lender under this Note would be subject to U.S. federal
withholding tax imposed by FATCA if the Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), the Lender
further agrees, by its acceptance of this Note, that it shall deliver to the
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that the Lender has complied with its obligations under FATCA
or to determine the amount to deduct and withhold from such payment. For the
purposes of this paragraph, “FATCA” means Sections 1471 through 1474 of the
Internal Revenue Code, as the same may be amended after the date of this Note,
and any current or future regulations or official interpretations thereof.

 

The Lender further agrees, by its acceptance of this Note, that it agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower in writing of its legal inability to do so.

  

If Lender determines, in its sole discretion exercised in good faith, that it
has received a refund of any Subject Taxes as to which it has been indemnified
pursuant to the preceding four paragraphs (including by the payment of
additional amounts pursuant to such paragraphs), the Lender further agrees, by
its acceptance of this Note, that it shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made pursuant to
such paragraphs), and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund).

 

The Borrower will not create, incur, assume or suffer to exist any Lien, or
enter into, or make any commitment to enter into, any arrangement for the
acquisition of any property through conditional sale, lease-purchase or other
title retention agreements, with respect to any property now owned or hereafter
acquired by the Borrower, other than a Permitted Lien. For purposes of this
Note, the following terms have the definitions assigned to them:

 

“ Lien ” means, with respect to any person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device in, of or on any assets or properties of such person, now
owned or hereafter acquired, whether arising by agreement or operation of law.

 

“Permitted Lien” means:

 

  (a) Liens granted to the Lender after the date of this Note to secure this
Note.

 

  (b) Liens existing on the date of this Note.

 

  (c) Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower.

 

  (d) Liens for taxes, fees, assessments and governmental charges not delinquent
at the time of determination.

 

  (e) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course of business, for sums not due or to the
extent that payment therefor shall not at the time be required to be made at the
time of determination.

 



 

 

 

  (f) Liens incurred or deposits or pledges made or given in connection with, or
to secure payment of, indemnity, performance or other similar bonds.

 

  (g) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrower in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the Borrower to
provide collateral to the depository institution.

  

  (h) Encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented that do not materially detract from the value of
such property or impair the use thereof in the business of the Borrower.

 

  (i) The interest of any lessor under any capitalized lease or purchase money
Liens on property; provided, that, such Liens are limited to the property
acquired and do not secure indebtedness other than the related capitalized lease
obligations or the purchase price of such property.

 

  (j) Other involuntary Liens imposed upon the Borrower in the ordinary course
of business.

 

If any one or more of the following events (“Events of Default”) shall occur,
then, in any such event, the holder hereof may, at its option, declare this Note
to be immediately due and payable, together with all unpaid interest accrued
hereon, without further notice or demand, but in the case of any of the
occurrence of any of events described in paragraphs (c) or (d) below, this Note
shall become automatically due and payable, including unpaid interest accrued
hereon, without notice or demand:

 

(a)          The Borrower shall default in the due and punctual payment of any
installment of either principal of or interest on this Note when the same shall
become due and payable as described in Schedule A and such default shall
continue for a period of 10 calendar days after written notice from the Lender;

 

(b)          Default in the due observance or performance of any covenant,
condition or agreement on the part of the Borrower to be observed or performed
pursuant to the terms of this Note, and such default shall continue for period
of 10 calendar days after written notice from the Lender;

 

(c)          The Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of Borrower or any of Borrower’s properties or
assets, (ii) admit in writing Borrower’s inability to pay Borrower’s debts as
they mature, (iii) make a general assignment for the benefit of creditors, (iv)
be adjudicated a bankrupt or insolvent, or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer
admitting the material allegations of a petition filed against Borrower in any
proceeding under any such law; or

 

(d)          An order, judgment or decree shall be entered, without the
application, approval or consent of the Borrower, by any court of competent
jurisdiction, approving a petition seeking the reorganization or liquidation of
the Borrower or of all or a substantial part of the properties or assets of the
Borrower, or appointing a receiver, trustee or liquidator of the Borrower, and
such order, judgment or decree shall continue unstayed and in effect for any
period of ten days.

  

If this Note or any payment required to be made hereunder is not paid on the due
date (whether at original maturity as described in Schedule A or following
acceleration), the holder hereof shall have, in addition to any other rights it
may have under applicable laws, the right to set off the indebtedness evidenced
by this Note against any indebtedness of such holder to the Borrower.

 



 

 

 

No failure or delay on the part of the holder of this Note in exercising any
power or right under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof of the exercise of any other power or right. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any
notice or demand in similar or other circumstances.

 

The Borrower further agrees to reimburse the holder of this Note upon demand for
all reasonable out-of-pocket expenses, including reasonable attorneys’ fees, in
connection with such holder’s enforcement of the obligations of the Borrower
hereunder.

 

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived. In the event of an Event of Default, as set forth
above, the Borrower agrees to pay costs of collection and reasonable attorneys’
fees.

 

Lender agrees, by its acceptance of this Note, to offer, sell or otherwise
transfer this Note only in accordance with the provisions of Regulation S under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act. In addition, Lender agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act. Borrower will not register any transfer of
this Note unless made in accordance with the foregoing restrictions.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of Washington (without giving effect to the conflicts of laws
principles thereof).

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered as of the date first set forth above.

 

  BIOLIFE SOLUTIONS, INC.         By: /s/ Roderick de Greef            
Name:  Roderick de Greef   Title:  CFO

 

Acknowledged and agreed as of the date first set forth above:

 

WAVI Holding AG



 

/s/ Walter Villiger                                       
Name: Walter Villiger

Title: Chairman

 

 

 

 

Schedule A*

 

Date  Outstanding Principle  Interest  Balance on Note  Interest
Payments  Principal Payments  Total Payments 6/1/2016  1,000,000  8,333 
1,008,333          7/1/2016  1,000,000  8,333  1,016,667          8/1/2016 
1,000,000  8,333  1,025,000          9/1/2016  2,000,000  16,667  2,041,667    
     10/1/2016  2,000,000  16,667  2,058,333          11/1/2016  2,000,000 
16,667  2,075,000          12/1/2016  3,000,000  25,000  3,100,000         
1/1/2017  3,000,000  25,000  3,125,000          2/1/2017  3,000,000  25,000 
3,150,000          3/1/2017  4,000,000  33,333  4,183,333          4/1/2017 
4,000,000  33,333  4,216,667          5/1/2017  4,000,000  33,333  4,250,000    
     6/1/2017  4,250,000  35,417  4,285,417          7/1/2017  4,250,000 
35,417  4,320,833          8/1/2017  4,250,000  35,417  4,250,000         
9/1/2017  4,250,000  35,417  4,285,417  106,250  0  106,250 10/1/2017 
4,250,000  35,417  4,320,833          11/1/2017  4,250,000  35,417  4,250,000 
        12/1/2017  4,250,000  35,417  4,285,417  106,250  0  106,250 1/1/2018 
4,250,000  35,417  4,320,833          2/1/2018  4,250,000  35,417  4,250,000    
     3/1/2018  4,250,000  35,417  4,285,417  106,250  0  106,250 4/1/2018 
4,250,000  35,417  4,320,833          5/1/2018  4,250,000  35,417  4,250,000    
     6/1/2018  4,250,000  35,417  4,285,417  106,250  0  106,250 7/1/2018 
4,250,000  35,417  4,320,833          8/1/2018  4,250,000  35,417  4,250,000    
     9/1/2018  3,984,375  33,203  4,017,578  106,250  265,625  371,875
10/1/2018  3,984,375  33,203  4,050,781          11/1/2018  3,984,375  33,203 
3,984,375          12/1/2018  3,718,750  30,990  3,749,740  99,609  265,625 
365,234 1/1/2019  3,718,750  30,990  3,780,729          2/1/2019  3,718,750 
30,990  3,718,750          3/1/2019  3,453,125  28,776  3,481,901  92,969 
265,625  358,594 4/1/2019  3,453,125  28,776  3,510,677          5/1/2019 
3,453,125  28,776  3,453,125          6/1/2019  3,187,500  26,563  3,214,063 
86,328  265,625  351,953 7/1/2019  3,187,500  26,563  3,240,625         
8/1/2019  3,187,500  26,563  3,187,500          9/1/2019  2,921,875  24,349 
2,946,224  79,688  265,625  345,313 10/1/2019  2,921,875  24,349  2,970,573    
     11/1/2019  2,921,875  24,349  2,921,875          12/1/2019  2,656,250 
22,135  2,678,385  73,047  265,625  338,672 1/1/2020  2,656,250  22,135 
2,700,521          2/1/2020  2,656,250  22,135  2,656,250          3/1/2020 
2,390,625  19,922  2,410,547  66,406  265,625  332,031 4/1/2020  2,390,625 
19,922  2,430,469          5/1/2020  2,390,625  19,922  2,390,625         
6/1/2020  2,125,000  17,708  2,142,708  59,766  265,625  325,391 7/1/2020 
2,125,000  17,708  2,160,417          8/1/2020  2,125,000  17,708  2,125,000    
     9/1/2020  1,859,375  15,495  1,874,870  53,125  265,625  318,750 10/1/2020 
1,859,375  15,495  1,890,365          11/1/2020  1,859,375  15,495  1,859,375 
        12/1/2020  1,593,750  13,281  1,607,031  46,484  265,625  312,109
1/1/2021  1,593,750  13,281  1,620,313          2/1/2021  1,593,750  13,281 
1,593,750          3/1/2021  1,328,125  11,068  1,339,193  39,844  265,625 
305,469 4/1/2021  1,328,125  11,068  1,350,260          5/1/2021  1,328,125 
11,068  1,328,125          6/1/2021  1,062,500  8,854  1,071,354  33,203 
265,625  298,828 7/1/2021  1,062,500  8,854  1,080,208          8/1/2021 
1,062,500  8,854  1,062,500          9/1/2021  796,875  6,641  803,516  26,563 
265,625  292,188 10/1/2021  796,875  6,641  810,156          11/1/2021  796,875 
6,641  796,875          12/1/2021  531,250  4,427  535,677  19,922  265,625 
285,547 1/1/2022  531,250  4,427  540,104          2/1/2022  531,250  4,427 
531,250          3/1/2022  265,625  2,214  267,839  13,281  265,625  278,906
4/1/2022  265,625  2,214  270,052          5/1/2022  265,625  2,214  265,625    
     6/1/2022  -  -  0  6,641  265,625  272,266



 

* Assumes that the final Advance is loaned to the Company on March 1, 2017. If
the Company does not request the final Advance, or if the final Advance is taken
prior to March 1, 2017, this Schedule A will be amended.

 



 

